Broderick, C.J.,
with whom Brock, C.J., retired, specially assigned under RSA 490:3, joins, dissenting.
I do not read RSA 264:15, I, as narrowly as the majority. I dissented in Gisonni v. State Farm Mutual Auto Insurance Co., 141 N.H. 518 (1996), upon which the majority relies, because I do not believe that the elective coverage language of the uninsured motorist statute was intended to allow insurers to uncouple increased liability amounts from increased uninsured motorist coverage. To do so would, in my judgment, defeat New Hampshire’s public policy of placing insured persons in the same position that they would have been if the offending uninsured motorist had possessed comparable liability insurance. Apparently, the Gisonni decision has not been accepted in those jurisdictions that have addressed similar issues. See State Farm Mut. Auto. Ins. Co. v. Marquez, 28 P.3d 1132, 1135 (N.M. Ct. App.) (“New *580Hampshire is the only jurisdiction we could find that has held that an uninsured motorist statute does not require that uninsured motorist coverage be territorially coextensive with liability coverage.”), cert. denied, 28 P.3d 1099 (N.M. 2001). The companion protection of automatically increased uninsured motorist coverage, afforded under the uninsured motorist statute to those who elect to purchase increased liability amounts, would be illusory in many cases if the statute were interpreted as the majority suggests.
The majority provides no clear explanation as to why public policy would permit uncoupling of liability coverage and uninsured motorist coverage for those who purchase increased liability protection. The very purpose of the uninsured motorist statute, as the majority correctly points out, is “to allow policy holders to protect themselves against injury from an uninsured motorist to the extent they protect themselves against liability.” Wegner v. Prudential Prop. & Cas. Ins. Co., 148 N.H. 107, 109 (2002) (quotation omitted). To conclude that the injured insured in this case, who was entitled to increased liability coverage, could be lawfully denied increased uninsured motorist benefits undercuts this bedrock principle. The language in Raudonis v. Insurance Co. of North America, 137 N.H. 57, 61 (1993), which the majority discounts, correctly affords, in my opinion, the guaranteed protection of increased uninsured motorist coverage that the uninsured motorist statute was intended to accomplish.
The majority correctly recites that this court is the final arbiter of the intent of the legislature as expressed in the words of a statute considered as a whole. See Wegner, 148 N.H. at 108. Further, we look to the statute’s language itself, and unless the statutory scheme defines the words used, we ascribe to them their plain and ordinary meanings. Id. The majority proceeds to distinguish the first sentence of RSA 264:15,1, which includes the phrase “amounts or limits,” from the elective coverage provision, because the latter only includes the word “amount.” It then adopts the reasoning of Gisonni in concluding “that the legislature intended for the elective coverage provision to require only that when an insured purchases general liability coverage in an amount greater than the minimum statutory requirement ... the insurer must provide uninsured motorist coverage in an amount equal to the general liability coverage.”
This conclusion, based solely on the absence of the word “limits” in the elective coverage provision, ignores the fact that the legislature chose to use the word “coverage” on two occasions in the very same provision. While the majority reads the -phrase “amounts or limits” as two different terms, I believe they are correctly read as simply alternative terms, both of which are encompassed in the term “coverage.” As such, the plaintiff in *581this action should be entitled to recover under the uninsured motorist provision of the defendant’s policy. Under the majority’s interpretation of the statute, the plaintiff recovers nothing under Hodges’ uninsured motorist coverage issued by Employers Mutual Casualty Company. As I do not believe that is the intent of the statute, I respectfully dissent.